Exhibit 10.1

 

CYBERSOURCE CORPORATION

 

1998 STOCK OPTION PLAN

 

(amended December 31, 1998)

(amended and restated February 26, 2003)

 

1. PURPOSE. This 1998 Stock Option Plan1 (“Plan”) is established as a
compensatory plan to attract, retain and provide equity incentives to selected
persons to promote the financial success of CyberSource Corporation, a Delaware
Corporation (formerly Internet Commerce Services Corporation (the “Company”)).
Capitalized terms not previously defined herein are defined in Section 18 of
this Plan.

 

2. TYPES OF OPTIONS AND SHARES. Options granted under this Plan (the “Options”)
may be either (a) incentive stock options (“ISOs”) within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), or (b)
nonqualified stock options (“NQSOs”), as designated at the time of grant. The
shares of stock that may be purchased upon exercise of Options granted under
this Plan (the “Shares”) are shares of Common Stock of the Company (“Common
Stock”).

 

3. NUMBER OF SHARES. The aggregate number of Shares that may be issued pursuant
to Options granted under this Plan is 3,800,000 Shares, subject to adjustment as
provided in this Plan. If any Option expires or is terminated without being
exercised in whole or in part, the unexercised or released Shares from such
Option shall be available for future grant and purchase under this Plan. At all
times during the term of this Plan, the Company shall reserve and keep available
such number of Shares as shall be required to satisfy the requirements of
outstanding Options under this Plan.

 

4. ELIGIBILITY.

 

(a) General Rules of Eligibility. Options may be granted to employees, officers,
directors, consultants, independent contractors and advisors (provided such
consultants, contractors and advisors render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction) of the Company or any Parent, Subsidiary or Affiliate of the
Company. ISOs may be granted only to employees (including officers and directors
who are also employees) of the Company or a Parent or Subsidiary of the Company.
The Committee (as defined in Section 15) in its sole discretion shall select the
recipients of Options (“Optionees”). An Optionee may be granted more than one
Option under this Plan.

 

(b) Company Assumption of Options. The Company may also, from time to time,
assume outstanding options granted by another company, whether in connection
with an acquisition of such other company or otherwise, by either (i) granting
an Option under this Plan

--------------------------------------------------------------------------------

1   Approved by the Company’s Board of Directors on March 17, 1998. Approved by
the Company’s Shareholders on March 17, 1998.

 

1



--------------------------------------------------------------------------------

in replacement of the Option assumed by the Company, or (ii) treating the
assumed option as if it had been granted under this Plan if the terms of such
assumed option could be applied to an Option granted under this Plan. Such
assumption shall be permissible if the holder of the assumed option would have
been eligible to be granted an Option hereunder if the other company had applied
the rules of this Plan to such grant.

 

5. TERMS AND CONDITIONS OF OPTIONS. The Committee shall determine whether each
Option is to be an ISO or an NQSO, the number of Shares subject to the Option,
the exercise price of the Option, the period during which the Option may be
exercised, and all other terms and conditions of the Option, subject to the
following:

 

(a) Form of Option Grant. Each Option granted under this Plan shall be evidenced
by a written Stock Option Grant (the “Grant”) in substantially the form attached
hereto as Exhibit A or such other form as shall be approved by the Committee.

 

(b) Date of Grant. The date of grant of an Option shall be the date on which the
Committee makes the determination to grant such Option unless otherwise
specified by the Committee and subject to applicable provisions of the Code. The
Grant representing the Option will be delivered to the Optionee with a copy of
this Plan within a reasonable time after the date of grant; provided, however,
that if, for any reason, including a unilateral decision by the Company not to
execute an agreement evidencing such option, a written Grant is not executed
within sixty (60) days after the date of grant, such option shall be deemed null
and void. No Option shall be exercisable until such Grant is executed by the
Company and the Optionee.

 

(c) Exercise Price. The exercise price of an NQSO shall be not less than
eighty-five percent (85%) of the Fair Market Value of the Shares on the date the
Option is granted. The exercise price of an ISO shall be not less than one
hundred percent (100%) of the Fair Market Value of the Shares on the date the
Option is granted. The exercise price of any Option granted to a person owning
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company (“Ten Percent
Shareholders”) shall not be less than one hundred ten percent (110%) of the Fair
Market Value of the Shares on the date the Option is granted.

 

(d) Exercise Period. Options shall be exercisable within the times or upon the
events determined by the Committee as set forth in the Grant; provided, however,
that each Option must become exercisable at a rate of at least twenty percent
(20%) per year over five (5) years from the date the Option is granted; provided
further, that no Option shall be exercisable after the expiration of ten (10)
years from the date the Option is granted; and provided further, that no ISO
granted to a Ten Percent Shareholder shall be exercisable after the expiration
of five (5) years from the date the Option is granted.

 

(e) Limitations on Options. The aggregate Fair Market Value (determined as of
the time an Option is granted) of stock with respect to which ISOs are
exercisable for the first time by an Optionee during any calendar year (under
this Plan or under any other incentive stock option plan of the Company or any
Parent or Subsidiary of the Company) shall not exceed one hundred thousand
dollars ($100,000). To the extent that the Fair Market Value of stock with
respect to which ISOs are exercisable for the first time by an Optionee during
any calendar year

 

2



--------------------------------------------------------------------------------

exceeds $100,000, the Options for the amount in excess of $ 100,000 shall be
treated as not being ISOs and shall be treated as NQSOs. The foregoing shall be
applied by taking Options into account in the order in which they were granted.
In the event that the Code or the regulations promulgated thereunder are amended
after the effective date of this Plan to provide for a different limit on the
Fair Market Value of Shares permitted to be subject to ISOs, such different
limit shall be incorporated herein and shall apply to any Options granted after
the effective date of such amendment. The foregoing provisions of this Plan
notwithstanding, no Optionee shall be granted Options under this Plan in any one
fiscal year which in the aggregate shall permit the Optionee to purchase more
than 500,000 shares of Common Stock, provided that a newly-hired Optionee may in
addition receive a one-time Option grant to purchase up to an additional 500,000
shares of Common Stock upon acceptance of employment with the Company or any
Parent, Subsidiary or Affiliate of the Company. To the extent the Board of
Directors of the Company determines that limitations such as the provisions of
this Section 5(e) are no longer required to preserve the deductibility for the
Company of option-related compensation under Section 162(m) of the Code, the
Board of Directors may modify or eliminate the limitations contained in this
Section 5(e).

 

(f) Options Non-Transferable. Options granted under this Plan, and any interest
therein, shall not be transferable or assignable by the Optionee, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionee only by the Optionee or any permitted transferee.

 

(g) Assumed Options. In the event the Company assumes an option granted by
another company in accordance with Section 4(b) above, the terms and conditions
of such option shall remain unchanged (except the exercise price and the number
and nature of shares issuable upon exercise, which will be adjusted
appropriately pursuant to Section 424 of the Code and the Treasury Regulations
applicable thereto). In the event the Company elects to grant a new Option
rather than assuming an existing option (as specified in Section 4), such new
Option need not be granted at Fair Market Value on the date of grant and may
instead be granted with a similarly adjusted exercise price.

 

(h) Termination of Options. Except as otherwise provided in an Optionee’s Grant,
Options granted under the Plan shall terminate and may not be exercised if the
Optionee ceases to be employed by, or provide services to, the Company or any
Parent or Subsidiary of the Company (or, in the case of a NQSO, by or to any
Affiliate of the Company). An Optionee shall be considered to be employed by the
Company for all purposes under this Section 5(h) if the Optionee is an officer,
director or full-time employee of the Company or any Parent, Subsidiary or
Affiliate of the Company or if the Committee determines that the Optionee is
rendering substantial services as a part-time employee, consultant, contractor
or advisor to the Company or any Parent, Subsidiary or Affiliate of the Company.
The Committee shall have discretion to determine whether an Optionee has ceased
to be employed by the Company or any Parent, Subsidiary or Affiliate of the
Company and the effective date on which such employment terminated (the
“Termination Date”).

 

3



--------------------------------------------------------------------------------

 

(i) Termination Generally. If an Optionee ceases to be employed by the Company
and all Parents, Subsidiaries or Affiliates of the Company for any reason except
death or disability, the Options which are then exercisable (and only to the
extent exercisable) (the “Vested Options”) by the Optionee on the Termination
Date, may be exercised by the Optionee, but only within three months after the
Termination Date or such shorter period of time as provided in the Grant, but in
no event less than thirty (30) days; provided that Options may not be exercised
in any event after the Expiration Date.

 

(ii) Death or Disability. If an Optionee’s employment with the Company and all
Parents, Subsidiaries and Affiliates of the Company is terminated because of the
death of the Optionee or the permanent and total disability of the Optionee
within the meaning of Section 22(e)(3) of the Code, the Vested Options, as
determined on the Termination Date, may be exercised by the Optionee (or the
Optionee’s legal representative), but only within twelve (12) months after the
Termination Date; and provided further that Options may not be exercised in any
event later than the Expiration Date. If an Optionee’s employment with the
Company and all Parents, Subsidiaries and Affiliates of the Company is
terminated because of a disability of the Optionee which is not permanent and
total within the meaning of Section 22(e)(3) of the Code, the Vested Options, as
determined on the Termination Date, may be exercised by the Optionee or the
Optionee’s legal representative, but only within six (6) months after the
Termination Date; and provided further that Options may not be exercised in any
event later than the Expiration Date.

 

6. EXERCISE OF OPTIONS.

 

(a) Notices. Options may be exercised only by delivery to the Company of a
written exercise agreement in a form approved by the Committee (which need not
be the same for each Optionee), stating the number of Shares being purchased,
the restrictions imposed on the Shares, if any, and such representations and
agreements regarding the Optionee’s investment intent and access to information,
if any, as may be required by the Company to comply with applicable securities
laws, together with payment in full of the exercise price for the number of
Shares being purchased.

 

(b) Payment. Payment for the Shares may be made in cash (by check) or, where
permitted by law any of the following methods approved by the Committee at the
date of grant of this option, or any combination thereof: (i) by cancellation of
indebtedness of the Company to the Optionee; (ii) by surrender of shares of
Common Stock of the Company already owned by the Optionee, having a Fair Market
Value equal to the exercise price of the Option; (iii) by waiver of compensation
due or accrued to Optionee for services rendered; (iv) through delivery of a
promissory note for the full exercise price bearing interest at such rate with
the note due at such time, on a secured or unsecured basis, as determined by the
Committee; (v) provided that a public market for the Company’s stock exists,
through a “same day sale” commitment from the Optionee and a broker-dealer that
is a member of the National Association of Securities Dealers, Inc. (an “NASD
Dealer”) whereby the Optionee irrevocably elects to exercise the Option and to
sell a portion of the Shares so purchased to pay for the exercise price and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price

 

4



--------------------------------------------------------------------------------

directly to the Company; and/or (vi) provided that a public market for the
Company’s stock exists, through a “margin” commitment from the Optionee and an
NASD Dealer whereby the Optionee irrevocably elects to exercise the Option and
to pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the exercise price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company.

 

(c) Withholding Taxes. Prior to issuance of the Shares upon exercise of an
Option, the Optionee shall pay or make adequate provision for any federal or
state withholding obligations of the Company, if applicable. Where approved by
the Committee in its sole discretion, the Optionee may provide for payment of
withholding taxes upon exercise of the Option by requesting that the Company
retain Shares with a Fair Market Value equal to the minimum amount of taxes
required to be withheld. In such case, the Company shall issue the net number of
Shares to the Optionee by deducting the Shares retained from the Shares
exercised. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
in accordance with Section 83 of the Code (the “Tax Date”). All elections by
Optionees to have Shares withheld for this purpose shall be made in writing in a
form acceptable to the Committee and shall be subject to the following
restrictions:

 

(i) the election must be made on or prior to the applicable Tax Date;

 

(ii) once made, the election shall be irrevocable as to the particular Shares as
to which the election is made;

 

(iii) all elections shall be subject to the consent or disapproval of the
Committee;

 

(iv) if the Optionee is an officer or director of the Company or other person
(in each case, an “Insider”) whose transactions in the Company’s Common Stock
are subject to Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and if the Company is subject to Section 16(b) of the
Exchange Act, the election must comply with Rule 16b-3 as promulgated by the
Securities and Exchange Commission (“Rule 16b-3”).

 

(d) Limitations on Exercise. Notwithstanding anything else to the contrary in
the Plan or any Grant, no Option may be exercisable later than the expiration
date of the Option.

 

7. RESTRICTIONS ON SHARES. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Grant (a) a right of first
refusal to purchase all Shares that an Optionee (or a subsequent transferee) may
propose to transfer to a third party and/or (b) for so long as the Company’s
stock is not publicly traded, a right to repurchase a portion of or all Shares
held by an Optionee upon the Optionee’s termination of employment or service
with the Company or its Parent, Subsidiary or Affiliate of the Company for any
reason within a specified time as determined by the Committee at the time of
grant at the higher of (i) the Optionee’s original purchase price or, (ii) the
Fair Market Value of such Shares.

 

5



--------------------------------------------------------------------------------

 

8. MODIFICATION, EXTENSION AND RENEWAL OF OPTIONS. The Committee shall have the
power to modify, extend or renew outstanding Options and to authorize the grant
of new Options in substitution therefor, provided that any such action may not,
without the written consent of the Optionee, impair any rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered shall be treated in accordance with Section 424(h) of the
Code. The Committee shall have the power to reduce the exercise price of
outstanding options; provided, however, that the exercise price per share may
not be reduced below the minimum exercise price that would be permitted under
Section 5(c) of this Plan for options granted on the date the action is taken to
reduce the exercise price.

 

9. PRIVILEGES OF STOCK OWNERSHIP. No Optionee shall have any of the rights of a
shareholder with respect to any Shares subject to an Option until such Option is
properly exercised. No adjustment shall be made for dividends or distributions
or other rights for which the record date is prior to such date, except as
provided in this Plan. The Company shall provide to each Optionee, regardless of
the reports provided to shareholders in general, a copy of the annual financial
statements of the Company within a reasonable time frame following the end of
the fiscal year of the Company.

 

10. NO OBLIGATION TO EMPLOY; NO RIGHT TO FUTURE GRANTS. Nothing in this Plan or
any Option granted under this Plan shall confer on any Optionee any right (a) to
continue in the employ of, or other relationship with, the Company or any Parent
or Subsidiary of the Company or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate of the Company to terminate the Optionee’s
employment or other relationship at any time, with or without cause, or (b) to
have any Option(s) granted to such Optionee under this Plan, or any other plan,
or to acquire any other securities of the Company, in the future.

 

11. ADJUSTMENT OF OPTION SHARES. In the event that the number of outstanding
shares of Common Stock of the Company is changed by a stock dividend, stock
split, reverse stock split, combination, reclassification or similar change in
the capital structure of the Company without consideration, or if a substantial
portion of the assets of the Company are distributed, without consideration in a
spin-off or similar transaction, to the shareholders of the Company, the number
of Shares available under this Plan and the number of Shares subject to
outstanding Options and the exercise price per share of such Options shall be
proportionately adjusted, subject to any required action by the Board or
shareholders of the Company and compliance with applicable securities laws;
provided, however, that a fractional share shall not be issued upon exercise of
any Option and any fractions of a Share that would have resulted shall either be
cashed out at Fair Market Value or the number of Shares issuable under the
Option shall be rounded down to the nearest whole number, as determined by the
Committee; and provided further that the exercise price may not be decreased to
below the par value, if any, for the Shares.

 

12. ASSUMPTION OF OPTIONS BY SUCCESSORS.

 

6



--------------------------------------------------------------------------------

 

(a) In the event of (i) a merger or consolidation as a result of which the
holders of voting securities of the Company prior to the transaction hold shares
representing less than 51% of the voting securities of the Company after giving
effect to the transaction (other than a merger or consolidation with a
wholly-owned subsidiary or where there is no substantial change in the
shareholders of the corporation and the Options granted under this Plan are
assumed by the successor corporation), or (ii) the sale of all or substantially
all of the assets of the Company, any or all outstanding Options shall be
assumed by the successor corporation, which assumption shall be binding on all
Optionees, an equivalent option shall be substituted by such successor
corporation or the successor corporation shall provide substantially similar
consideration to Optionees as was provided to shareholders (after taking into
account the existing provisions of the Optionees’ options such as the exercise
price and the vesting schedule), and, in the case o outstanding shares subject
to a repurchase option, issue substantially similar shares or other property
subject to repurchase restrictions no less favorable to the Optionee.

 

(b) In the event such successor corporation, if any, refuses to assume or
substitute, as provided above, pursuant to an event described in subsection (a)
above, or in the event of a dissolution or liquidation of the Company, the
Options shall, notwithstanding any contrary terms in the Grant, expire on a date
specified in a written notice given by the Committee to the Optionees specifying
the terms and conditions of such termination (which date shall be at least
twenty (20) days after the date the Committee gives the written notice).

 

13. ADOPTION AND SHAREHOLDER APPROVAL. The Plan became effective when adopted by
the Board of Directors (the “Board”) on March 17, 1998. The shareholders of the
Company also approved the Plan on March 17, 1998. On December 31, 1998, the
Board adopted and approved and amendment to the Plan removing Director Formula
Grants. On February 26, 2003, the Board adopted and approved an amendment and
restatement of the Plan to revise the definition of Fair Market Value such that
the fair market value of a share of Common Stock of the Company shall be
determined based on the closing price for a share on the date of determination,
which amendment is not subject to approval by the shareholders of the Company.

 

14. ADMINISTRATION. This Plan may be administered by the Board or a Committee
appointed by the Board (the “Committee”). At all times during which the Company
is registered under the Exchange Act, the Committee shall be comprised solely of
two or more Non-Employee Directors. As used in this Plan, references to the
“Committee” shall mean either such Committee or the Board if no committee has
been established. The interpretation by the Committee of any of the provisions
of this Plan, any related agreements, or any Option granted under this Plan
shall be final and binding upon the Company and all persons having an interest
in any Option or any Shares purchased pursuant to an Option. All references
herein to the

 

15. TERM OF PLAN. Options may be granted pursuant to this Plan from time to time
on or prior to March 16, 2008, a date which is less than ten years after the
earlier of the date of approval of this Plan by the Board or the shareholders of
the Company pursuant to Section 14 of this Plan.

 

7



--------------------------------------------------------------------------------

 

16. AMENDMENT OR TERMINATION OF PLAN. The Board or Committee may, at any time,
amend, alter, suspend or discontinue the Plan, but no amendment, alteration,
suspension or discontinuation shall be made which would impair the rights of any
Optionee under any Option theretofore granted, without his or her consent, or
which, without the approval of the shareholders of the Company would:

 

(a) except as provided in Section 12 of the Plan, increase the total number of
Shares reserved for the purposes of the Plan;

 

(b) extend the duration of the Plan;

 

(c) extend the period during and over which Options may be exercised under the
Plan; or

 

(d) change the class of persons eligible to receive Options granted hereunder
(except as may be required to comport with changes in the Code, ERISA or
regulations promulgated thereunder).

 

Without limiting the foregoing, the Board or Committee may at any time or from
time to time authorize the Company, with the consent of the respective
Optionees, to issue new Options in exchange for the surrender and cancellation
of any or all outstanding Options.

 

17. CERTAIN DEFINITIONS. As used in this Plan, the following terms shall have
the following meanings:

 

(a) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if, at the time of the granting of the
Option, each of the corporations other than the Company owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

(b) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Option, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

(c) “Affiliate” means software.net Corporation, a Delaware corporation, and any
corporation that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, another
corporation, where “control” (including the terms “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
cause the direction of the management and policies of the corporation, whether
through the ownership of voting securities, by contract or otherwise.

 

(d) “Non-employee Directors” shall have the meaning set forth in Rule
16b-3(b)(3) as promulgated by the Securities and Exchange Commission under
Section 16(b) of the

 

8



--------------------------------------------------------------------------------

Exchange Act, as such rule is amended from time to time and as interpreted by
the Securities and Exchange Commission.

 

(e) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Committee deems reliable;

 

(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or

 

(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Committee in good faith.

 

18. APPLICABLE LAW AND REGULATIONS. The obligations of the Company under this
Plan are subject to the approval of state and federal authorities or agencies
with jurisdiction over the subject matter hereof. The Company shall not be
obligated to issue or deliver shares under this Plan if such issuance or
delivery would violate applicable state or federal securities laws.

 

 

9



--------------------------------------------------------------------------------

 

EXHIBIT A

 

STOCK OPTION GRANT

 

Optionee:                                         
                                        
                                                                  

 

Address:                                         
                                        
                                                                   

 

Total Shares Subject to Option:                                         
                                                                     

 

Exercise Price Per Share:                                         
                                                                                
 

 

Date of Grant:                                         
                                        
                                                           

 

Expiration Date of Option:                                         
                                                                             

 

     Type of Stock Option:

 

Incentive:     __________                    

   

Nonqualified: _________

 

1. Grant of Option. CyberSource Corporation, a Delaware corporation (the
“Company”), hereby grants to the optionee named above (“Optionee”) an option
(this “Option”) to purchase the total number of shares of Common Stock (“Common
Stock”) of the Company set forth above (the “Shares”) at the exercise price per
share set forth above (the “Exercise Price”), subject to all of the terms and
conditions of this Grant and the Company’s 1998 Stock Option Plan, as amended to
the date hereof (the “Plan”). If designated as an Incentive Stock Option above,
this Option is intended to qualify as an “incentive stock option” (“ISO”) within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Plan.

 

2. Exercise Period of Option

 

(a) (ISOs). The Optionee has option rights hereunder to purchase a total of
                 Shares which shall become exercisable during the time periods
as set forth in this Section 2. On and after                  [one year from
date of grant], this Option may be exercised by the Optionee for the purchase of
                 [fraction] of the Shares covered by this Option
(                 Shares), or any portion thereof. On or after the last day of
each full month following                  [one year from the date of grant]
this Option may be exercised by the Optionee for the purchase of an additional
[fraction] of the Shares covered by this Option (Shares), or any portion
thereof. Once a portion of this Option becomes exercisable it shall remain
exercisable until the Expiration Date, or until it terminates pursuant to the
terms of Section 4 hereof, whichever is first to occur.

 

(b) (NQSOs). The Optionee has option rights hereunder to purchase a total of
                 Shares which shall become exercisable by the Optionee at any
time on or after nine (9) months after                 . Once a portion of this
Option becomes exercisable it shall remain exercisable until the Expiration
Date, or until it terminates pursuant to the terms of Section 4 hereof,
whichever is first to occur.

 

10



--------------------------------------------------------------------------------

 

(c) The minimum number of Shares that may be purchased upon any partial exercise
of the Option is one hundred (100) shares; and

 

(d) This Option shall expire on the Expiration Date set forth above and must be
exercised, if at all, on or before the Expiration Date. The portion of Shares as
to which an Option is exercisable in accordance with the above schedule as of
the applicable dates shall be deemed “Vested Options.”

 

3. Restriction on Exercise. This Option may not be exercised unless such
exercise is in compliance with the Securities Act of 1933, as amended, and all
applicable state securities laws, as they are in effect on the date of exercise,
and the requirements of any stock exchange or over-the-counter market on which
the Company’s Common Stock may be listed or quoted at the time of exercise.
Optionee understands that the Company is under no obligation to register,
qualify or list the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.

 

4. Termination of Option. Except as provided below in this Section 4, this
Option shall terminate and may not be exercised if Optionee ceases to be
employed by, or provide services to, the Company or by any Parent or Subsidiary
of the Company (or, in the case of a nonqualified stock option, by or to any
Affiliate of the Company). Optionee shall be considered to be employed by the
Company for all purposes under this Section 4 if Optionee is an officer,
director or full-time employee of the Company or any Parent, Subsidiary or
Affiliate of the Company or if the Committee determines that Optionee is
rendering substantial services as a part-time employee, consultant, contractor
or advisor to the Company or any Parent, Subsidiary or Affiliate of the Company.
The Committee shall have discretion to determine whether Optionee has ceased to
be employed by the Company or any Parent, Subsidiary or Affiliate of the Company
and the effective date on which such employment terminated (the “Termination
Date”).

 

(a) Termination Generally. If Optionee ceases to be employed by the Company and
all Parents, Subsidiaries or Affiliates of the Company for any reason except
death or disability, the Vested Options, to the extent (and only to the extent)
exercisable by Optionee on the Termination Date, may be exercised by Optionee,
but only within thirty (30) days after the Termination Date; provided that this
Option may not be exercised in any event after the Expiration Date.

 

(b) Death or Disability. If Optionee’s employment with the Company and all
Parents, Subsidiaries and Affiliates of the Company is terminated because of the
death of Optionee or the disability of Optionee, including, without limitation,
such disability as defined in Section 22(e)(3) of the Code, the Vested Options,
to the extent (and only to the extent) exercisable by Optionee on the
Termination Date, may be exercised by Optionee (or Optionee’s legal
representative), but only within twelve (12) months after the Termination Date;
provided that this Option may not be exercised in any event later than the
Expiration Date.

 

(c) No Right to Employment. Nothing in the Plan or this Grant shall confer on
Optionee any right to continue in the employ of, or other relationship with, the
Company or any Parent, Subsidiary or Affiliate of the Company or limit in any
way the right of the Company or

 

11



--------------------------------------------------------------------------------

any Parent, Subsidiary or Affiliate of the Company to terminate Optionee’s
employment or other relationship at any time, with or without cause.

 

5. Manner of Exercise

 

(a) Exercise Agreement. This Option shall be exercisable by delivery to the
Company of an executed written Stock Option Exercise Agreement in the form
attached hereto as Exhibit 1, or in such other form as may be approved by the
Company, which shall set forth Optionee’s election to exercise some or all of
this Option, the number of Shares being purchased, any restrictions imposed on
the Shares and such other representations and agreements as may be required by
the Company to comply with applicable securities laws.

 

(b) Exercise Price. The Stock Option Exercise Agreement shall be accompanied by
full payment of the Exercise Price for the Shares being purchased. Payment for
the Shares may be made in cash (by check), or, where permitted by law, by any of
the following methods approved by the Committee at the date of grant of this
Option, or any combinations thereof.

 

(i) by cancellation of indebtedness of the Company to the Optionee;

 

(ii) by surrender of shares of Common Stock of the Company already owned by the
Optionee, or which were obtained by Optionee in the open public market, having a
Fair Market Value equal to the exercise price of the Option;

 

(iii) by waiver of compensation due or accrued to Optionee for services
rendered;

 

(iv) by delivery of a promissory note in the amount of $                 with
such terms as determined by the Committee;

 

(v) provided that a public market for the Company’s stock exists, through a
“same day sale” commitment from the Optionee and a broker dealer that is a
member of the National Association of Securities Dealers, Inc. (an “NASD
Dealer”) whereby the Optionee irrevocably elects to exercise the Option and to
sell a portion of the Shares so purchased to pay for the exercise price and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company; or

 

(vi) provided that a public market for the Company’s stock exists, through a
“margin” commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise this option and to pledge the Shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the exercise price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company.

 

(c) Withholding Taxes. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or make adequate provision for any applicable federal
or state withholding obligations of the Company. The Optionee may provide for
payment of

 

12



--------------------------------------------------------------------------------

Optionee’s minimum statutory withholding taxes upon exercise of the Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld, all as set forth in Section
6(c) of the Plan. In such case, the Company shall issue the net number of Shares
to the Optionee by deducting the Shares retained from the Shares exercised.

 

(d) Issuance of Shares. Provided that such Stock Option Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall cause the Shares to be issued in the name of Optionee or
Optionee’s legal representative.

 

6. Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after exercise of
the ISO with respect to the Shares to be sold or disposed of, the Optionee shall
immediately notify the Company in writing of such disposition. Optionee
acknowledges and agrees that Optionee may be subject to income tax withholding
by the Company on the compensation income recognized by the Optionee from any
such early disposition by payment in cash or out of the current wages or other
earnings payable to the Optionee.

 

7. Nontransferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee. The terms of this Option shall be binding upon the executors,
administrators, successors and assigns of the Optionee.

 

8. Restrictions on Shares. The Company and the Company’s shareholder have
certain rights of first refusal that are set forth in Article X of the Company’s
Bylaws. A copy of Article X of the Bylaws is available upon request from the
Secretary of the Company. The Company reserves to itself for so long as the
Company’s stock is not publicly traded (a) the right of first refusal to
purchase all Shares that Optionee (or a subsequent transferee) may propose to
transfer to a third party and/or (b) the right to repurchase within one year of
the Optionee’s termination of employment or service with the Company or its
Parent, Subsidiary or Affiliate of the Company, a portion of or all Shares held
by an Optionee at the higher of (i) the Optionee’s original purchase price or,
(ii) the Fair Market Value of such Shares.

 

9. Federal Tax Consequences. Set forth below is a brief summary as of the date
this form of Option Grant was adopted of some of the federal tax consequences of
exercise of this Option and disposition of the Shares. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

 

(a) Exercise of ISO. If this Option qualifies as an ISO, there will be no
regular federal income tax liability upon the exercise of this Option, although
the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price will be treated as an adjustment to alternative
minimum taxable income for federal income tax

 

13



--------------------------------------------------------------------------------

purposes and may subject the Optionee to an alternative minimum tax liability in
the year of exercise.

 

(b) Exercise of Nonqualified Stock Option. If this Option does not qualify as an
ISO (a “nonqualified stock option”), there may be a regular federal income tax
liability upon the exercise of the Option. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price. The Company will be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

 

(c) Disposition of Shares. In the case of a nonqualified stock option, if Shares
are held for at least one year before disposition, any gain on disposition of
the Shares will be treated as long-term capital gain for federal and California
income tax purposes. In the case of an ISO, if Shares are held for at least one
year after the date of exercise and at least two years after the Date of Grant,
any gain on disposition of the Shares will be treated as long-term capital gain
for federal and California income tax purposes. If Shares acquired pursuant to
an ISO are disposed of within such one-year or two-year periods (a
“disqualifying disposition”), gain on such disqualifying disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price (the “Spread”). Any gain in excess of the
Spread shall be treated as capital gain.

 

10. Interpretation. Any dispute regarding the interpretation of this Grant shall
be submitted by Optionee or the Company to the Company’s Board of Directors or
the Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Board or Committee shall be final and
binding on the Company and on Optionee

 

11. Entire Agreement. The Plan and the Stock Option Exercise Agreement attached
hereto as Exhibit I are incorporated herein by this reference. This Grant, the
Plan and the Stock Option Exercise Agreement constitute the entire agreement of
the parties hereto and supersede all prior undertakings and agreements with
respect to the subject matter hereof.

 

INTERNET COMMERCE SERVICES

CORPORATION, a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

 

ACCEPTANCE

 

Optionee hereby acknowledges receipt of a copy of the Plan, represents that
Optionee has read and understands the terms and provisions thereof, and accepts
this Option subject to all the terms and conditions of the Plan and this Stock
Option Grant. Optionee acknowledges that there may be adverse tax consequences
upon exercise of this Option or disposition of the Shares and that Optionee
should consult a tax adviser prior to such exercise or disposition.

 

OPTIONEE

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

 

15



--------------------------------------------------------------------------------

 

EXHIBIT 1

TO STOCK OPTION GRANT

 

STOCK OPTION EXERCISE AGREEMENT

 

This Agreement is made this                  day of                 , 19        
between CyberSource Corporation, a Delaware corporation (the “Company”), and the
optionee named below (“Optionee”).

 

Optionee:                                        
                                        
                                        
                                                      

Social Security Number:                                     
                                        
                                                                        

Address:                                        
                                        
                                        
                                                       

Number of Shares Purchased:                                      
                                        
                                                             

Price Per Share:                                        
                                        
                                        
                                            

Aggregate Purchase Price:                                       
                                        
                                                                  

Date of Option Grant:                                        
                                        
                                                                          

Type of Stock Option:

 

Incentive:     ___________

   

Nonqualified: __________

 

Optionee hereby delivers to the Company the Aggregate Purchase Price, to the
extent permitted in the Option Grant, as follows [check as applicable and
complete]:

 

cash (check) in the amount of $                  receipt of which is
acknowledged by the Company;

 

by delivery of                  fully-paid, nonassessable and vested shares of
the Common Stock of the Company owned by Optionee and owned free and clear of
all liens, claims, encumbrances or security interests, valued at the current
fair market value of $ per share (determined in accordance with the Plan);

 

by the waiver hereby of compensation due or accrued for services rendered in the
amount of $                 ;

 

through delivery of a promissory note in the amount of $                  with
such terms as determined by the Committee;

 

by delivery of a “same day sale” commitment from the Optionee and a broker
dealer that is a member of the National Association of Securities Dealers, Inc.
(an “NASD Dealer”) whereby the Optionee irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the exercise
price of

 

$              and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the exercise price directly to the Company (this payment
method may be used only if a public market for the Company’s stock exists); or

 

16



--------------------------------------------------------------------------------

 

by delivery of a “margin” commitment from the Optionee and an NASD Dealer
whereby the Optionee irrevocably elects to exercise this option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the exercise price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price of $             directly to the Company (this payment method may
be used only if a public market for the Company’s stock exists).

 

The Company and Optionee hereby agree as follows:

 

1. Purchase of Shares. On this date and subject to the terms and conditions of
this Agreement, Optionee hereby exercises the Stock Option Grant between the
Company and Optionee dated as of the Date of Option Grant set forth above (the
“Grant”), with respect to the Number of Shares Purchased set forth above of the
Company’s Common Stock (the “Shares”) at an aggregate purchase price equal to
the Aggregate Purchase Price set forth above (the “Purchase Price”) and the
Price per Share set forth above (the “Purchase Price Per Share”). The term
“Shares” refers to the Shares purchased under this Agreement and includes all
securities received (a) in replacement of the Shares, and (b) as a result of
stock dividends or stock splits in respect of the Shares. Capitalized terms used
herein that are not defined herein have the definitions ascribed to them in the
Plan or the Grant.

 

2. Representations of Purchaser. Optionee represents and warrants to the Company
that:

 

(a) Optionee has received, read and understood the Plan and the Grant and agrees
to abide by and be bound by their terms and conditions.

 

(b) Optionee is capable of evaluating the merits and risks of this investment,
has the ability to protect Optionee’s own interests in this transaction and is
financially capable of bearing a total loss of this investment.

 

(c) Optionee is fully aware of (i) the highly speculative nature of the
investment in the Shares; (ii) the financial hazards involved; and (iii) the
lack of liquidity of the Shares and the restrictions on transferability of the
Shares (e.g., that Optionee may not be able to sell or dispose of the Shares or
use them as collateral for loans).

 

(d) Optionee is purchasing the Shares for Optionee’s own account for investment
purposes only and not with a view to, or for sale in connection with, a
distribution of the Shares within the meaning of the Securities Act of 1933, as
amended (the “1933 Act”).

 

(e) Optionee has no present intention of selling or otherwise disposing of all
or any portion of the Shares.

 

3. Compliance with Securities Laws. Optionee understands and acknowledges that
the Shares have not be en registered under the 1933 Act and that,
notwithstanding any other provision of the Grant to the contrary, the exercise
of any rights to purchase any Shares is

 

17



--------------------------------------------------------------------------------

expressly conditioned upon compliance with the 1933 Act and all applicable state
securities laws. Optionee agrees to cooperate with the Company to ensure
compliance with such laws. The Shares are being issued under the 1933 Act
pursuant to [the Company will check the applicable box]:

 

the exemption provided by Rule 701;

 

the exemption provided by Rule 504;

 

Section 4(2) of the 1933 Act;

 

other:
________________________________________________________________________________________________

 

4. Federal Restrictions on Transfer. Optionee understands that the Shares must
be held indefinitely unless they are registered under the 1933 Act or unless an
exemption from such registration is available and that the certificate(s)
representing the Shares will bear a legend to that effect. Optionee understands
that the Company is under no obligation to register the Shares, and that an
exemption may not be available or may not permit Optionee to transfer Shares in
the amounts or at the times proposed by Optionee.

 

(a) Rule 144. Optionee has been advised that Rule 144 promulgated under the 1933
Act, which permits certain resales or unregistered securities, is not presently
available with respect to the Shares and, in any event, requires that a minimum
of one (1) year elapse between the date of acquisition of Shares from the
Company or an affiliate of the Company and any resale under Rule 144. Prior to
an initial public offering of the Company’s stock, “nonaffiliates” (i.e. persons
other than officers, directors and major shareholders of the Company) may resell
only under Rule 144(k), which requires that a minimum of two (2) years elapse
between the date of acquisition of Shares from the Company or an affiliate of
the Company and any resale under Rule 144(k). Rule 144(k) is not available to
affiliates.

 

(b) Rule 701. If the exemption relied upon for exercise of the Shares is Rule
701, the Shares will become freely transferable, subject to limited conditions
regarding the method of sale, by nonaffiliates ninety (90) days after the first
sale of common stock of the Company to the general public pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission (the “SEC”), subject to any lengthier market standoff
agreement contained in this Agreement or entered into by Optionee. Affiliates
must comply with the provisions (other than the holding period requirements) of
Rule 144.

 

5. State Law Restrictions on Transfer. Optionee understands that transfer of the
Shares may be restricted by applicable state securities laws, and that the
certificate(s) representing the Shares may bear a legend or legends to that
effect.

 

6. Market Standoff Agreement. Optionee agrees in connection with any
registration of the Company’s securities that, upon the request of the Company
or the underwriters managing any public offering of the Company’s securities,
Optionee will not sell or otherwise dispose of any Shares without the prior
written consent of the Company or such underwriters, as the case may be, for a
period of time (not to exceed one hundred eighty (180)

 

18



--------------------------------------------------------------------------------

days) from the effective date of such registration as the Company or the
underwriters may specify for employee shareholders generally.

 

7. Legends. Optionee understands and agrees that the certificate(s) representing
the Shares will bear a legend in substantially the following forms, in addition
to any other legends required by applicable law:

 

  “THE   SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE SECURITIES ACT OR, IN THE OPINION OF COUNSEL, PREPARED AT ISSUER’S REQUEST
AND EXPENSE, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.”

 

8. Stop-Transfer Notices. Optionee understands and agrees that, in order or
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop-transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

9. Tax Consequences. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER ADVERSE TAX
CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF THE SHARES.
OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX CONSULTANT(S)
OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE
SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

 

10 Repurchase Options. The Company and the Company’s shareholders have certain
rights of first refusal that are set forth in Article X of the Company’s Bylaws.
A copy of Article X of the Bylaws is available upon request from the Secretary
of the Company. The Company reserves to itself for so long as the Company’s
stock is not publicly traded (a) the right of first refusal to purchase all
Shares that Optionee (or a subsequent transferee) may propose to transfer to a
third party and/or (b) the right to repurchase within one year of the Optionee’s
termination of employment or service with the Company or its Parent, Subsidiary
or Affiliate of the Company, a portion of or all Shares held by an Optionee at
the higher of (i) the Optionee’s original purchase price or, (ii) the Fair
Market Value of such Shares.

 

11. Entire Agreement. The Plan and Grant are incorporated herein by reference.
This Agreement, the Plan and the Grant constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Optionee with respect to the subject matter hereof, and are
governed by California law except for that body of law pertaining to conflict of
laws.

 

19



--------------------------------------------------------------------------------

 

Submitted By:

     

Accepted By:

OPTIONEE:

 

 

--------------------------------------------------------------------------------

               

[print name]

               

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

   

[signature]

     

Its:

 

 

--------------------------------------------------------------------------------

Dated:

 

--------------------------------------------------------------------------------

     

Dated:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

           

 

20